DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0184887 to Nien et al.

As per claim 1, Nien et al. teach an electroluminescent display device, comprising: 
a display panel including a plurality of pixels (Fig. 1A, 130, paragraph 2); 
a first compensation value calculator (Fig. 2, means for performing step S15) configured to calculate a first compensation value based on prediction according to an accumulation result of video data to be written in the pixels (paragraph 35); 
a second compensation value calculator (Fig. 2, means for performing step S12) configured to calculate a second compensation value based on sensing according to an electrical sensing value with respect to driving characteristics of the plurality of pixels (paragraph 26); and 
a data corrector (Fig. 2, means for performing S18) configured to correct the video data on based on the first compensation value and the second compensation value (paragraph 40, “controlling circuit 110 generates a display data to compensate the pixels of the display panel 130 by using the predicted aging of each pixel resulting from the display content and the aging values stored in the storage 120”), 
wherein, when a power on period and a power off period are alternatively repeated, the video data of the plurality of pixels are accumulated in all power on periods (Fig. 2, S15, paragraph 35, while the display is on, data is predicted and accumulated through a plurality of frames) and the driving characteristics of the plurality of pixels are sensed only in operation power off periods that are part of power off periods (Fig. 2, S12 is performed during off operations).

As per claim 14, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0184887 to Nien et al; in view of US 2014/0168186 to Kang et al..

As per claim 2, Nien et al. teach the electroluminescent display device according to claim 1.
Nien et al. do not teach wherein the first compensation value is initialized to "0" in the operation power off periods.
Kang et al. suggest wherein the first compensation value is initialized to "0" in the operation power off periods (paragraphs 54, 73 and 83, “When power is turned off, the count value CNT output from the counter 210 may be reset (RST) to zero (0)”; notice that although not exactly the same, CNT is related to a deterioration compensation value that is tracked while the display is in operation, in contrast to a value ACNT that is stored after the display is powered off, the value CNT is used to performed deterioration compensation due to accumulated time, and is analogous to the first compensation value of Nien).
It would have been obvious to one of ordinary skill in the art, to modify the device of Nien et al., so that the first compensation value is initialized to "0" in the operation power off periods, such as suggested by Kang et al., for the purpose of improving the accuracy of deterioration compensation.

As per claim 15, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.


Allowable Subject Matter

Claims 3-13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 3-13, 16 and 17, they are directed to a method of dynamically optimizing sensing operations during power-off periods. The closest prior art, such as US 2020/0184887 to Nien et al. teaches to perform sensing operations during power off periods (Fig. 2), but not necessarily in a dynamically optimized way, such as “wherein a time interval between two neighboring operation power off periods changes according to grayscales of the video data”, or “wherein the time interval between two neighboring operation power off periods is shorter when a high-luminance image is displayed on the display panel than when a low-luminance image is displayed on the display panel”, or “when a representative value of the first distribution data satisfies preset threshold conditions, to enable operations of the sensing circuit and the second compensation value calculator in the operation power off periods after stopping update of the first compensation value.”, or “to enable operations of the sensing circuit and the second compensation value calculator in the operation power off periods after stopping update of the first compensation value when a representative value of the second distribution data satisfies preset threshold conditions.” as currently claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694